Citation Nr: 0103842	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  91-35 834	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
medial and lateral meniscectomy of the right knee.

2.  Entitlement to secondary service connection for a total 
right knee replacement.

3.  Entitlement to an increased rating for service-connected 
patellar tendinitis of the right knee, currently evaluated 10 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of arthroscopic surgery of the left knee with a 
history of tendinitis of the infrapatellar ligaments, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to January 
1962.

This case initially came to the Board of Veterans' Appeals 
(Board) from a June 1990 decision by the VA RO which denied 
an increased (compensable) rating for service-connected 
tendinitis of the infrapatellar ligaments of both knees.  In 
November 1991, the Board remanded the case, partly for the RO 
to consider an intertwined claim of service connection for 
other disorders of the knees.  On remand, RO decisions 
granted an increased rating of 10 percent for the service- 
connected patellar tendinitis of the right knee; granted a 
temporary total convalescent rating from August to October 
1992, followed by a 10 percent rating, for the service-
connected left knee condition, now described as residuals of 
arthroscopic surgery with a history of tendinitis of the 
infrapatellar ligaments; and denied secondary service 
connection for a total right knee replacement (arthroplasty).  
The Board again remanded the case in July 1995 to obtain a 
medical opinion on the etiology of the total right knee 
replacement.

In a June 1997 decision, the Board denied an increase in a 10 
percent rating for patellar tendinitis of the right knee; 
denied an increase in a 10 percent rating for residuals of 
arthroscopic surgery of the left knee with a history of 
tendinitis of the infrapatellar ligaments; and denied 
secondary service connection for a total right knee 
replacement. The veteran then appealed to the United States 
Court of Veterans Appeals (which has since been renamed the 
United States Court of Appeals for Veterans Claims) (Court).  
In April 1998, the parties (the veteran and the VA Secretary) 
filed a joint motion with the Court, requesting that the 
Board decision be vacated and the case remanded for further 
action.  By an April 1998 order, the Court granted the joint 
motion, and the case was thereafter returned to the Board.

In September 1998, the Board remanded the claims to the RO 
for further development.  Thereafter, in September 1998, the 
RO informed the veteran that he was never given notice of a 
November 1970 rating decision which denied service connection 
for residuals of a medial and lateral meniscectomy of the 
right knee.  The RO forwarded the veteran a copy of the 
November 1970 rating decision and informed him of his 
appellate rights.  In October 1998, the veteran's 
representative filed a notice of disagreement with respect to 
the November 1970 rating decision.  The veteran and his 
representative were sent a statement of the case on this 
issue in October 1998.  The veteran submitted a related 
substantive appeal in October 1998.  Given the foregoing, the 
claim of service connection for residuals of a medial and 
lateral meniscectomy of the right knee is properly before the 
Board at this time.

In October and November 1998, the veteran and his 
representative requested a hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing), but such 
hearing request was withdrawn in May 2000.


REMAND

This case was previously remanded by the Board in September 
1998, pursuant to an April 1998 joint motion and Court order, 
partly for a VA examination to determine the etiology of the 
veteran's total right knee replacement and to determine the 
current severity of his service connected patellar tendinitis 
of the right knee and his service-connected residuals of 
arthroscopic surgery of the left knee with a history of 
tendinitis of the infrapatellar ligaments.  The Board 
specifically requested the examiner to give a medical opinion 
as to whether the veteran's service-connected right knee 
patellar tendinitis caused the total right knee replacement 
(or caused the underlying condition which led to the knee 
replacement) and, if not, whether the service-connected right 
knee patellar tendinitis is aggravating the total right knee 
replacement (and, if so, to what degree).  With respect to 
the veteran's claim for increased ratings for his service-
connected right and left knee disorders, the Board requested 
that the examiner report all findings and all objective signs 
of pain associated with the service-connected right and left 
knee disorders.  The Board also requested that the examiner 
assess the degree of any additional limitation of motion or 
other functional impairment due to pain on use or during 
flare-ups.  

A VA examination was conducted in April 1999, and although 
such examination was thorough in many respects, it did not 
clearly address all of the questions posed in the September 
1998 Board remand.  The Board notes that the examiner 
reported that the veteran's right knee arthroplasty was due 
to degenerative joint disease process and that it was not 
related to the service-connected tendinitis.  However, the 
examiner opined that the veteran's service-connected 
tendinitis aggravated the results of his right total knee 
arthroplasty, causing increased pain.  What the examiner did 
not address, as requested by the Board, was the degree or the 
extent of the additional disability caused by the service-
connected tendinitis.

With respect to examination of the veteran's service-
connected right and left knee disabilities, the April 1999 VA 
examiner failed to address whether the veteran had additional 
limitation of motion or other functional impairment due to 
pain on use or during flare-ups.  

In correspondence in October 2000, the veteran's 
representative argued that the last VA examination was 
inadequate, and that another VA examination should be 
provided.

In the judgment of the Board, the claim of secondary service 
connection for a total right knee replacement and the claims 
for increased ratings for the service-connected right and 
left knee disorders must again be remanded for another VA 
examination in which the doctor reviews the file and provides 
the necessary information.  38 C.F.R. § 4.2 (1999); Stegall 
v. West, 11 Vet. App. 268 (1998).  

Turning to the veteran's claim of service connection for 
residuals of a medial and lateral meniscectomy of the right 
knee, the Board observes that the medical evidence shows that 
in February 1970 the veteran twisted his right knee while 
playing basketball.  As a result of the injury, the veteran 
sustained tears to the medial and lateral meniscus of the 
right knee.  The right knee was operated on in April 1970 and 
both medial and lateral menisci were removed.  At the time of 
the injury, the veteran was service-connected for bilateral 
tendinitis of the infrapatellar ligaments.  There is a 
question as to whether the veteran's service-connected 
tendinitis caused the 1970 injury which in turn led to tears 
of the medial and lateral menisci of the right knee.  The 
veteran should be scheduled for a VA examination, to include 
an opinion, to address this matter.

Any treatment records regarding the knees which are not 
already on file should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have treated him 
for bilateral knee problems since 1990.  
Complete clinical records of all such 
treatment not already on file should be 
obtained by the RO.

2.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA orthopedic examination with 
regard to his claim for secondary service 
connection for a total right knee 
replacement, his claim of service 
connection for residuals of a medial and 
lateral meniscectomy of the right knee, 
and his claims for increased ratings for 
the established service-connected right 
and left knee disorders.  The claims 
folder must be made available to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should clearly indicate that such 
has been done.

With regard to the question of secondary 
service connection for a total right knee 
replacement, after examination and review 
of historical records, the doctor should 
provide a medical opinion, with detailed 
rationale, as to whether the service-
connected right knee patellar tendinitis 
and/or the service-connected residuals of 
arthroscopic surgery of the left knee 
with a history of tendinitis of the 
infrapatellar ligaments have aggravated 
the total right knee replacement and, if 
so, the examiner must clearly identify 
the increment of increased total right 
knee replacement disability which is 
attributed to the service-connected 
tendinitis of the right and/or left 
knees.

With respect to the claim of service 
connection for residuals of a medial and 
lateral meniscectomy of the right knee, 
the examiner must provide a medical 
opinion based on examination findings, 
historical records, and medical 
principles, as to whether the veteran's 
service-connected bilateral knee 
tendinitis caused the twisting injury in 
February 1970 and the related April 1970 
right knee medial and lateral 
meniscectomy.

With regard to the claims for increased 
ratings for the service-connected 
patellar tendinitis of the right knee, 
and residuals of arthroscopic surgery of 
the left knee with a history of 
tendinitis of the infrapatellar 
ligaments, the doctor should report all 
findings (limitation of motion in 
degrees, extent of any instability, etc.) 
attributable to these conditions.  The 
examiner should also report any objective 
signs of pain associated with the 
established service-connected right and 
left knee conditions, and the doctor 
should assess the degree of any 
additional limitation of motion or other 
functional impairment due to pain on use 
or during flare-ups.  See 38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims.  In this regard, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  After assuring compliance with the 
development set forth in this remand, the 
RO should review the claims on appeal.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





